        Case 2:18-cv-02822-MAK Document 23 Filed 02/12/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYL VA.··~]A

                                     FEBRUARY 12, 2019




SHANEANE DA VIS-JACKSON
                                                           CIVIL ACTIO~

                      V.

                                                           ~o. 18-cv-2822
AMERJCAN AIRLINES




                                           NOTICE


       Please take notice that pursuant to the Standing Order re: Attorney Panel for Pro Se

Plaintiffs in Employment Cases, your case has been referred to JUDGE PAULS. DIAMOND for

early mediation.




                                                    KA TE BARKMA~
                                                    Clerk of Court
